Martin, J.
delivered the opinion of the court. The defendant is sued as endorser of a promissory note, which was duly protested, and came to the hands of the plaintiffs, after its protest. *399He pleads, among other pleas, as a set off, an account for professional services to the holders of the note, at the time of its protest, which is duly proven.
East’n District
July, 1820.
Preston for the plaintiffs, the defendant in propriâ personâ.
The plaintiffs oppose the set off, on the ground, that the defendant's demand is unliquidated.
A debt, says Pothier, is liquidated when it appears that something is due, and how much. Cum certum sit an debeatur & quantum debeatur.
A contested debt, therefore, is not a liquidated one ; and so cannot be set off, unless he, who claims to set it off has the proof in, his hands, and be ready to prove it promptly and summarily. 2 Pothier’s Oligations, n. 174.
In this case, the demand does not appear ever to have been contested by the debtors : they were aware of its existence and refrained from demanding what was due to them, in the belief that their demand was discharged by the defendant’s claim.
It is, therefore, ordered, adjudged and decreed that the judgment of the parish court be affirmed with costs.